452 U.S. 713 (1981)
KISSINGER ET AL.
v.
HALPERIN ET AL.
No. 79-880.
Supreme Court of United States.
Argued December 8, 1980.
Decided June 22, 1981.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
Solicitor General McCree argued the cause for petitioners. With him on the briefs were Assistant Attorney General Daniel, Deputy Solicitor General Geller, Mark I. Levy, Barbara L. Herwig, and Larry L. Gregg.
Mark H. Lynch argued the cause for respondents. With him on the brief were John H. F. Shattuck, Alan B. Morrison, and John Cary Sims.[*]
PER CURIAM.
The judgment with respect to petitioners Kissinger, Nixon, and Mitchell is affirmed by an equally divided Court. With respect to petitioner Haldeman, the writ of certiorari is dismissed as improvidently granted.
JUSTICE REHNQUIST took no part in the consideration or decision of this case.
NOTES
[*]  Briefs of amici curiae urging affirmance were filed by Bertram Zweibon, pro se, for Bertram Zweibon et al.; and by Leon Friedman, Floyd Abrams, Gerald J. Brown, and James C. Goodale for Hedrick Smith et al.